Citation Nr: 9909183	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  The Board REMANDED the case to the RO 
for additional development in January 1997, and the case was 
subsequently returned to the Board following completion of 
the requested development.

In its March 1999 Informal Hearing Presentation, the 
veteran's representative argued that a claim of entitlement 
to service connection for tinnitus may be inferred from the 
record.  The Board concurs with the veteran's representative 
and refers this claim to the RO for any appropriate 
development.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
bilateral hearing loss with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  Furthermore, 
service connection may be presumed for certain diseases, 
including sensorineural hearing loss, which manifest to a 
compensable degree within one year of service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

The veteran claims that his present hearing loss was caused 
by acoustic trauma in service due to working in ship engine 
rooms for approximately 16 years and due to being in close 
proximity to the firing of a five-inch rifle.  While in 
service, the veteran was treated for acute otitis media in 
June 1947.  Symptoms included a bulging tympanic membrane and 
impaired hearing.  However, the tympanic membrane returned to 
a neutral position the following day and the condition was 
apparently acute and transitory as it resolved without 
further treatment.

Service medical records show normal hearing, reflected by a 
15/15 score on the whispered voice test, during examinations 
performed in August 1944, June 1948, June 1950, April 1956, 
November 1960, May 1962, and November 1963.  The separation 
examination of November 1963 included an audiological 
evaluation which showed essentially normal hearing other than 
slight hearing loss in the left ear at 4,000 hertz.  A post-
retirement examination of February 1968 also indicated normal 
hearing.

At a VA examination in February 1993, the veteran reported 
excessive noise exposure from the firing of guns in 1945 and 
the presence of ringing in his ears since that time.  He 
believed that his hearing loss had been gradual and he also 
complained of dizziness and imbalance.  The veteran was 
diagnosed with mild to moderate bilateral sensorineural 
hearing loss and tinnitus.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
55
LEFT
15
20
15
40
50

Pure tone averages were 30 for the right ear and 31 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 80 percent in the 
left ear.

The veteran appeared for a hearing before the RO in July 
1993.  The veteran testified that he had approximately 16 
years of sea duty while in service and that he served as an 
electrician in the engine rooms of the ships.  These engine 
rooms were described as extremely loud.  While in training, 
he was adjacent to a five-inch gun which was being fired, and 
he was not wearing hearing protection at the time.  He 
reported that he had no further infections in his left ear 
following service, but that he did have ringing and hearing 
loss in that ear.  He believed that his hearing loss began in 
approximately 1950.

VA outpatient records indicate that the the veteran presented 
with complaints of ear popping, imbalance, and hearing loss 
in February 1993.  The veteran underwent audiological 
evaluations in February 1993, October 1993, March 1994, and 
August 1995.  The evaluations showed mild to moderate high 
frequency hearing loss with good speech discrimination.  The 
test results throughout the years were relatively consistent 
and hearing aids were not recommended.

At a VA audiological examination in April 1997, the veteran 
provided a history of noise exposure in the military and of 
tinnitus of the left ear which began five to six years ago.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
45
60
LEFT
15
20
15
50
55

Pure tone averages were 33 for the right ear and 35 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 88 percent in the 
left ear.  The veteran was assessed with moderate left ear 
and moderate to severe right ear high frequency sensorineural 
hearing loss with mild speech loss.  In November 1998, 
following a review of the claims file, including service 
medical records, the VA examiner offered the opinion that the 
veteran's hearing loss occurred after service and was not 
related to service.

In conclusion, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's exposure to excessive noise, weapons firing or any 
incident of active service and his present bilateral hearing 
loss.  Based upon the evidence of record, the veteran was not 
diagnosed with hearing loss until more than twenty years 
after service.  This hearing loss does constitute a 
disability for VA purposes in accordance with the provisions 
of 38 C.F.R. § 3.385 (1998).  However, the record is negative 
for any clinical attribution of the veteran's present hearing 
loss to service, as is necessary for a well-grounded claim.  
On the contrary, the VA examiner expressed the opinion that 
the veteran's hearing loss was not related to service.  The 
Board cannot rely solely on the veteran's own statements 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore,  
the veteran's hearing loss, even were it found to be 
sensorineural, did not manifest within one year of service, 
and so affords no basis for a grant of presumptive service 
connection.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Therefore, as no competent 
medical evidence of a nexus between the current disability 
and the veteran's period of active service has been 
submitted, the veteran's claim must be denied as not well 
grounded.

The Board recognizes the veteran's representative's request 
for consideration pursuant to 38 U.S.C.A. § 1154(b) (West 
1991), which provides that, in establishing service 
connection for combat veterans, notwithstanding the absence 
of a record of an in-service injury, lay or other evidence 
may be acceptable as sufficient proof of service connection 
of a disease or injury if such evidence is consistent with 
the circumstances, conditions, or hardships of service.  
However, the Board finds that it is unclear from the record 
whether the veteran was engaged in combat.  In describing his 
in-service noise exposure, the veteran refers to working in 
the engine rooms of ships and being in close proximity to 
gunfire.  However, at the hearing before the RO, he testified 
that the gunfire was in the context of a training exercise.  
Moreover, even if the Board were to accept that the veteran 
was engaged in combat, the presumption only applies to the 
incurrence of the injury or disease in service, and the 
veteran's claim would still fail for the lack of medical 
evidence of a nexus.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


